DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 11/22/2021, with respect to the rejection(s) of claim(s) 11 and 27 under U.S.C. 112b and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peyman (US 9037217 B1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “beam homogenizing module” of claim 1 is being interpreted as a multimode optical fiber, or a diffractive optical element, or a refractive optical element that reforms a light beam into a uniform profile (see claim 6). 
The “beam shaping module” of claim 1 is being interpreted as one or more beam shaping elements, i.e. a mask which is optically opaque to the light in a range of 600nm - 1000nm, or wherein at least one of the beam shaping elements is a LED array, or a micro mirror, or a vortex phase plate, or a number of alternative spatial light modulators, and an actuator (see claim 7). 
The “beam delivery and viewing module” of claim 1 is being interpreted as an optical zoom module, a collimating lens, a beam shaping module, a folding mirror, an objective lens, an eye safety filter and a pair of binocular eyepieces forming the binocular (see Par. 0051 of Applicant’s specification). 
The “beam selector” of claim 13 is being interpreted as a wheel with a number of masks at different locations around the wheel (see Par. 0068 of Applicant’s specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8,11-13,16,18,20-22,24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1 and 20, the current phrasing of the claim can be read as requiring the beam profile to be 1.5-2mm rather than having the central void be 1.5-2mm. Further clarification is needed. 
	Claims 2-8, 11-13, 16, 18, 22-24, and 26-27 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 11-14, 16, 18, 20, 22, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (WO2016040534A1) in view of Peyman (US 9037217 B1)
	In regards to claim 1, Scott discloses an ophthalmic treatment device for photobiomodulation of a retina (Par. 0003 discloses photobiomodulation and Par. 0105 discloses it is targeted at the retina) comprising: 
a treatment light source producing a continuous wave or quasi-continuous wave output beam (Par. 0078 discloses the use of light sources and Par. 0087 discloses continuous wave) having:
a wavelength in the range of 600nm to 1000nm (Par. 0003 discloses light used in the wavelength of 500-1000nm); 
and a power in the range of 1mW to 500mW (Par. 0242 discloses 1mW to 500mW); 
a beam homogenizing module that homogenizes the output beam of the treatment light source (Par. 0215 discloses homogenizing the light beam);
a beam shaping module that modifies the output beam profile to produce a treatment light beam with a light beam profile (Par. 0170 discloses a light modulator that can modulate a light beam with a light beam profile); 
and a beam delivery and viewing module that allows an Operator to observe and operate to deliver the treatment light beam to the treatment location on the retina with an intensity in the range of 1mW/cm2 to 500mW/cm2 (Par. 0156 discloses a user interface that has a viewing option as well as a control to control the light beam and Par. 0242 discloses the range from 1 mW/cm2 to 500 mW/cm2).
Scott does not disclose wherein the output beam is annular light bean profile having a central void with a diameter of 1mm to 2.5mm on the retina or a central void with a diameter of 1.5mm to 2mm on the retina.
However, in the same field of endeavor, Peyman discloses a laser surgical system to be applied to the retina (Abstract and Col 1, lines 18-23) wherein the light is emitted in an annular beam with a central void of 1.5mm to 2mm (Col 18, lines 56-62 and Fig 11 disclose applying an annular shaped beam to the eye with a void the size of the fovea, which has an average diameter of 1.5mm, thus meeting the claim limitation) for the purpose of preventing damage to the fovea from the laser radiation. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have taken the teachings of Scott and modified them by having the light beam have an annular profile with a diameter of 1.5mm-2mm, as taught and suggested by Peyman, for the purpose of preventing damage to the fovea from the laser radiation.
	In regards to claim 2, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light source is a laser, a light emitting diode (LED), or a lamp (Par. 0161 of Scott discloses the light source is a laser or an LED).
	In regards to claim 3, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light source is operated at a wavelength range between 600nm and 900nm (Par. 0003 of Scott discloses light used in the wavelength of 500-1000nm).
	In regards to claim 4, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light intensity is between 1mW/cm2 to 250mW/cm2 (Par. 0242 of Scott discloses the range from 1 mW/cm2 to 500 mW/cm2). 
	In regards to claim 5, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the treatment light intensity is selected to avoid thermal damage to tissue (Par. 0127 of Scott discloses the light is delivered to avoid damage to the tissue). 
	In regards to claim 6, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the homogenizing module further includes a multimode optical fiber, or a diffractive optical element, or a refractive optical element that reforms a light beam into a uniform profile (Par. 0201 of Scott discloses the device can comprise an optical fiber or a diffractive optical element). 
	In regards to claim 7, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1, wherein the beam shaping module further includes one or more beam shaping elements and an actuator (Par. 0168 of Scott discloses the use of an actuator); 
wherein at least one of the beam shaping elements is a mask which is optically opaque to the light from the beam in a range of 600nm - 1000nm, or wherein at least one of the beam shaping elements is a LED array, or a micro mirror, or a vortex phase plate, or a number of alternative spatial light modulators (Par. 0150 of Scott discloses the device comprises beam shaping elements such as mirrors). 
In regards to claim 11, the combined teachings of Scott and Peyman as applied to claim 7 discloses the ophthalmic treatment device of claim 7 wherein said retina comprises a fovea or optical disk and the at least one beam shaping element is designed so that the diameter of the central void of the annular beam on the retina is greater than a diameter of the fovea of the retina or the optic disc of the retina of an eye to be treated	(Col 18, lines 52-66 and Fig 11 of Peyman discloses the retina having a fovea and the beam profile being annular and having a central void that avoids the fovea, thus being larger than the fovea)
In regards to claim 12, the combined teachings of Scott and Peyman as applied to claim 7 discloses the ophthalmic treatment device of claim 7 wherein the actuator is a motor or a solenoid or an equivalent device that drives rotation of the rotatable wheel or translation of the set of sliding holders (Par. 0168 of Scott discloses the actuator is capable of providing rotation).
	In regards to claim 13, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1 further comprising a beam selector that selects an output beam profile by moving one of the beam shaping elements into a light optical path (Par. 0164-0165 of Scott disclose selecting beam profiles, i.e. wavelength, and then applying them). 
In regards to claim 16, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1 wherein the output beam is an annular light beam profile having outer diameter of the annular profile in the range 4.5mm to 10mm on the retina or in the range 4.5mm to 6mm on the retina (Col 18, lines 55-62 and Fig 11 of Peyman discloses a laser surgical device that emits light with an annular profile and a central void having a diameter the size of the fovea, approximately 1.5 mm)
	The combination of Scott and Peyman discloses the claimed invention except for the exact range of 4.5mm to 10mm on the outer diameter of the retina or 4.5mm to 6mm on the retina. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 18, the combined teachings of Scott and Peyman as applied to claim 1 discloses the ophthalmic treatment device of claim 1 wherein the output beam is a solid uniform beam having an outer diameter of 4.5mm to 10mm or having an outer diameter is 4.5mm to 6mm (Par. 0230 of Scott discloses the beam having a uniform beam profile. Par. 0020, 0022, and 0029 of Hutchison discloses a laser surgical device that emits light with an annular profile and Fig 5 of Hutchison discloses an annular diameter of 1.2mm).
	The combination of Scott and Peyman discloses the claimed invention except for the exact range of an outer diameter of 4.5mm to 10mm or having an outer diameter is 4.5mm to 6mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	In regards to claim 20, Scott discloses a method of treating retinal disorders by photobiomodulation using the ophthalmic treatment device of claim 1 (Par. 0003 discloses photobiomodulation; see claim 1 rejection), including the steps of: 
selecting a treatment area of the retina (Par. 0105 discloses it is targeted at the retina); 
selecting a treatment light beam profile for treating the treatment area of the retina (Par. 0170 discloses a light modulator that can modulate a light beam with a light beam profile); 
delivering a treatment light beam via the beam delivery and viewing module of the ophthalmic treatment device having the treatment light beam profile onto the treatment area for a period of time between 1 second and 300 seconds (Par. 0268 discloses applying the light beam for a range of 0.1 milliseconds and 150 seconds); 
wherein the treatment light beam has a wavelength in the range 600nm to 1000nm and an intensity in the range 1mW/cm2 to 500mW/cm2 (Par. 0003 discloses light used in the wavelength of 500-1000nm and Par. 0242 discloses 1mW to 500mW); 
and wherein the treatment area is an area around a fovea or an optic disc and the light beam profile is a beam profile (Par. 0400 discloses using the device around a fovea).
Scott does not disclose wherein the output beam is annular light bean profile having a central void with a diameter of 1mm to 2.5mm on the retina or a central void with a diameter of 1.5mm to 2mm on the retina.
However, in the same field of endeavor, Peyman discloses a laser surgical system to be applied to the retina (Abstract and Col 2) wherein the light is emitted in an annular beam (Col 18, lines 52-65) for the purpose of preventing damage to the fovea from the laser radiation. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have taken the teachings of Scott and modified them by having the light beam have an annular profile with a diameter of 1.5mm-2mm, as taught and suggested by Peyman, for the purpose of preventing damage to the fovea from the laser radiation.
In regards to claim 22, the combined teachings of Scott and Peyman as applied to claim 20 discloses the method of claim 20 wherein the annular beam profile has an inner diameter of 1mm to 2.5mm on the retina or an inner diameter of 1.5mm to 2mm on the retina (Col 18, lines 52-67 and Fig 11 teach the annular profile having a central void the size of the fovea, which is about 1.5mm in diameter).
	The combination of Scott and Peyman discloses the claimed invention except for the exact range of an inner diameter of 1mm to 2.5mm on the retina or an inner diameter of 1.5mm to 2mm on the retina. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 24, the combined teachings of Scott and Peyman as applied to claim 20 discloses the method of claim 20 wherein an outer diameter of the annular beam profile is 4.5mm to 10mm on the retina or is 4.5mm to 6mm on the retina (Col 18, lines 52-66 disclose the annular profile being applied to the retina with an outer diameter that can extend over the retina).
	The combination of Scott and Hutchison discloses the claimed invention except for the exact range of 4.5mm to 10mm on the retina or is 4.5mm to 6mm on the retina. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 26, The combined teachings of Scott and Hutchison as applied to claim 20 discloses the method of claim 20 wherein the annular beam profile is used (Fig 11 of Peyman and Col 18) and wherein treating a macular with a central void of the annular beam protecting a fovea or an optic disc from treatment light exposure (Col 18 lines 52-66 and Fig 11 of Peyman disclose avoiding the fovea to protect it from light exposure). 	
In regards to claim 27, the combined teachings of Scott and Peyman as applied to claim 20 discloses the method of claim 20 wherein said retina comprises a macula, and wherein the treatment light also has a solid uniform beam profile for treating an area outside the macula of the retina (Par. 0230 of Scott discloses the beam having a uniform beam profile) (Applicant discloses an area outside of the macular is done using a diameter of around 1.5 mm. Par. 0020, 0022, and 0029 of Hutchison discloses a laser surgical device that emits light with an annular profile and Fig 5 of Hutchison discloses an annular diameter of 1.2mm).
	The combination of Scott and Peyman discloses the claimed invention except for the exact range of 4.5mm to 10mm on the retina or is 4.5mm to 6mm on the retina. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use that exact diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Peyman as applied to claim 7 and in further view of Varghese (US 20160271419 A1). 
	Scott and Peyman as applied to claim 7 discloses the ophthalmic treatment device of claim 7 except for wherein the one or more beam shaping elements are mounted on a rotatable wheel or a set of sliding holders.
	However, in the same field of endeavor, Varghese discloses mirrors, i.e. beam shaping elements, mounted on a rotatable wheel (Par. 0026) for the purpose of providing rotational scanning of the plurality of laser beams.	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Scott and Peyman and modified them by having the beam shaping elements mounted on a rotatable wheel, as taught and suggested by Varghese, for the purpose of providing rotational scanning of the plurality of laser beams (Par. 0026). 
7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Peyman as applied to claim 20 and in further view of Plunkett (US 20130144363 A1).
	In regards to claim 21, The combined teachings of Scott and Peyman as applied to claim 20 discloses the method of claim 20 wherein the light beam profile is a solid uniform beam profile (Par. 0230 of Scott discloses the beam having a uniform beam profile).
	The combination of Scott and Peyman does not disclose selecting a further treatment area that is not around the fovea or optic disc. However, in the same field of endeavor, Plunkett discloses applying laser treatment away from the fovea (Par. 0021) in order to provide pathology that predominately affects the macula.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Scott and Peyman and modified them by applying laser treatment away from the fovea, as taught and suggested by Plunkett, in order to provide pathology that predominately affects the macula 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 August 2022